Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language a power system in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding claim 1 and 11, the specification teaches sufficient structure for “a power system”:
[0028]	With reference again to Fig. 3, the power system 304 provides power to the other components of the control system 100. Specifically, the power system 304 provides power to the controller 306 and the valve control system 308. The power system 304 provides an output to the valve control system 308 at a first voltage that is lower than a second voltage output to the controller 306. The power system 304 may include and/or receive power from any suitable alternating current (AC) or direct current (DC) power source, such as one or more batteries, thermoelectric generators, photovoltaic cells, AC utilities, and the like. In an embodiment, the power system includes an unregulated DC power source (not shown in Fig. 3) with a source resistance between about two and five ohms.   In some embodiments, the unregulated DC power source is a thermoelectric generator in thermal communication with the pilot burner 41. The thermoelectric generator can be ideally represented by a 650-850mV Thevenin equivalent voltage source with a 2 to 5 ohm Thevenin equivalent source resistance.

[0037]	The power system 304 includes a thermoelectric generator 402, a power converter 404, and a voltage switch 406. The thermoelectric generator 402 is thermally coupled to the pilot burner 41. The thermoelectric generator 402 provides a direct current (DC) electrical output (voltage V1) in response to a flame on the pilot burner 41. Although the output voltage V1 will vary based on load, temperature, and other factors, under steady state conditions the voltage V1 will be around 450 mV. The output of the thermoelectric generator 402 is input to the power converter 404. The power converter 404 is a modified Colpitts oscillator that is self-starting and self-oscillating. The converter 404 automatically begins operating in response to the electrical output from the thermoelectric generator 402. The power converter 404 produces a DC output with a voltage (V2) greater than its input voltage V1. In an example embodiment, the maximum value of voltage V2 output by the converter 404 varies between about seventeen times V1 to about ten times V1 depending on the magnitude of the voltage V1 input to the converter 404. In other embodiments, the maximum voltage V2 may have any other suitable 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furmanek (US Publication No. 20150330665) and Kilger (US Publication No. 20150298625).
Regarding claim 1, Furmanek teaches a control system (100) for controlling a gas powered water heater (abstract) to heat water in a storage tank by burning gas at a main burner (paragraph 0005), the control system (100) comprising: a power system (as interpreted by 112f, paragraph 0027 and 0035) to provide electrical power for the control system (abstract); a valve pick system configured to be coupled to a main gas valve of the main burner and to pick the main gas valve from a closed position to an open position (paragraph 0005), the valve pick system including a capacitor and a switch (paragraph 0043, 422), the capacitor configured to store energy from the power system (abstract, paragraph 0043), and the switch (422) configured to selectively couple the capacitor to the main gas valve (paragraph 0005 and paragraph 0043: The energy stored in the pick circuit capacitor is coupled to the main valve through the pick switch and the main valve opens); and a controller electrically powered by the power system and communicatively coupled to the valve pick system (paragraph 0005 and abstract), the controller configured to: in response to a determination by the controller to ignite the main burner (paragraph 0033), attempt to pick the main gas valve from the closed position to the open position using a first pick method by (paragraph 0043: When the pick capacitor is charged to a voltage greater than a picking threshold voltage, the controller may pick open the main valve): closing the switch of the valve pick system to couple the capacitor to the main gas valve for a first length of time to discharge the energy stored in the capacitor to the main gas valve (paragraph 0043, understood as opening the valve), and opening the switch (422) of the valve pick system after the energy stored in the capacitor is discharged to the main gas valve (paragraph 0045);
When the water temperature detected by the sensors drops below the a threshold slightly below the temperature setpoint, the controller opens the main valve using the valve pick system); and when the controller determines that the main gas valve is not open (paragraph 0033: When the water temperature detected by the sensors drops below the a threshold slightly below the temperature setpoint, the controller opens the main valve using the valve pick system), attempt to pick the main gas valve from the closed position to the open position using a second pick method different than the first pick method (paragraph 0043: Alternatively, the picking threshold voltage may be any voltage greater than the minimum voltage sufficient to open the main valve), Furmanek does not expressly teach after attempting to pick the main gas valve using the first pick method.
For clarity, Furmanek teaches the structure and features of the claimed invention including a first pick method, a second pick method different than the first pick method, and the ability for the controller to determine whether a main gas valve is open or not but does not expressly teach to use a second pick method after determining the main gas valve is not open. 
Kilger teaches after attempting to pick the main gas valve using the first pick method (paragraph 0026), determine if the main gas valve is open (paragraph 0024); and when the controller determines that the main gas valve is not open (paragraph 0024 and 0026: jamming or malfuction), attempt to pick the main gas valve from the closed position to the open position using a second pick method (breakaway function) different than the first pick method (paragraph 0024 and 0026: increase voltage) for remediating a malfunction such as jamming (paragraph 0016).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the controller of Furmanek to include after attempting to pick the main gas valve using the first pick method, determine if the main gas valve is 
For clarity, Furmanek teaches all the features of the claimed invention except for the order of operations of the control features specific to the claim. Kilger makes up for the deficiencies by establishing a similar order of operations for an actuator in a vehicle used to control combustion (paragraph 0002) to yield the predictable result of unjamming a valve. 

old rejection below for reference to keep your comments 
Chian teaches the technique of using a controller to perform the order of operations of attempting one sequence, determining if the sequence was successful or unsuccessful, and performing a second sequence different from the first sequence if the first sequence was unsuccessful (paragraphs 0056 to 0058) so that the energy required from the power source may be reduced (paragraph 0057).
Therefore it would be obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the controller of Furmanek with using a controller to perform the order of operations of attempting one sequence, determining if the sequence was successful or unsuccessful, and performing a second sequence different from the first sequence if the first sequence was unsuccessful in view of the teachings of Chian so that the energy required from the power source may be reduced subsequently achieving the claimed limitations:  after attempting to pick the main gas valve using the first pick method, determine if the main gas valve is open; and when the controller determines that the main gas valve is not open, attempt to pick the main gas valve from the closed position to the open position using a second pick method different than the first pick method.
For clarity, Furmanek teaches all the features of the claimed invention except for the order of operations of the control features specific to the claim. Chian makes up for the deficiencies by .

Claim 2 and 4 to 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furmanek (US Publication No. 20150330665) and Kilger (US Publication No. 20150298625) in view of claim 1 in further view of Chian (US Publication No. 20170115005).
Regarding claim 2, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the second pick method (Furmanek: paragraph 0043: Alternatively, the picking threshold voltage may be any voltage greater than the minimum voltage sufficient to open the main valve ) comprises: closing and opening the switch of the valve pick system to alternately couple and decouple the capacitor to the main gas valve until the energy stored in the capacitor is discharged to the main gas valve (Furmanek: paragraph 0043: The energy stored in the pick circuit capacitor is coupled to the main valve through the pick switch and the main valve opens) and opening the switch of the valve pick system after the energy stored in the capacitor is discharged to the main gas valve (Furmanek: paragraph 0045: pick circuit capacitor is close to zero… the pick switch is turned off).
However, the combined teachings are silent on wherein the second pick method comprises: repeatedly closing and opening the switch of the valve pick system to alternately couple and decouple the capacitor to the main gas valve until the energy stored in the capacitor is discharged to the main gas valve and opening the switch of the valve pick system after the energy stored in the capacitor is discharged to the main gas valve.

Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include a technique of incrementally increasing voltage after unsuccessful attempts until a successful operation is performed in view of the further teachings of Chian to determine a minimum energy usage from the power sources.
For clarity, the combined teachings teach all of the structure of the claimed invention and that increasing voltage to a valve increases the torque (Kilger: paragraph 0012) but are silent on the second pick method performing the picking repeatedly. Chian further teaches a technique of increasing sparking voltage and/or a spark rate for water heater ignition after unsuccessful attempts. Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to apply the known technique of incrementally increasing voltage after unsuccessful attempts until a successful operation is performed (repeatedly) in water heaters in view of the teachings of Chian to determine a minimum energy usage from the power sources which yields the predictable result of applying more torque to a valve. 
Regarding claim 4, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the controller is further configured to: determine if the main gas valve is open after attempting to pick the main gas valve using the second pick method (Furmanek: paragraph 0033: When the water temperature detected by the sensors drops below the a threshold slightly below the temperature setpoint, the controller opens the main valve using the valve pick system).
However the combined teachings are silent on and when the controller determines that the main gas valve is not open after attempting to pick the main gas valve using the second pick method, attempting to pick the main burner using the first pick method.

Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include the known technique of two or more sequences and repeating sequences after unsuccessful attempts in view of the further teachings of Chian to reduce energy consumption.
For clarity, Chian makes up for the deficiencies in Furmanek by teaching the technique of sequence repetition after checking for successful attempts which yields the predictable result of looping a control sequence. 
Regarding claim 5, as applied to claim 1, the combined teachings teach the invention as described above but are silent on wherein the controller is configured to: determine if the main gas valve is open after each attempt to pick the main gas valve; and when the controller determines that the main gas valve is not open after a previous attempt to pick the main gas valve, attempt to pick the main gas valve using whichever of the first pick method and the second pick method was not used in the previous attempt to pick the main gas valve.
Chian teaches the technique of using a controller for determining if a sequence was successful or unsuccessful, and performing a different sequence if the initial sequence was unsuccessful (paragraphs 0056 to 0058, paragraph 0060: the ignition sequence may be repeated) so that the energy required from the power source may be reduced (paragraph 0057).
Therefore it would be obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the controller of Furmanek with the order of operations in view of Chian so that the energy required from the power source may be reduced subsequently achieving the claimed limitations:  after attempting to pick the main gas valve using the first pick method, determine if 
For clarity, the combined teachings teach all the features of the claimed invention except for the order of operations of the control features specific to the claim. Chian makes up for the deficiencies by teaching a technique for a control for determining if a sequence was successful or not and repeating a sequence accordingly. Although the mechanisms being controlled are ignitors and not valves, Chian teaches that the control technique is known in the art and when combined with the combined teachings yield the predictable result of switching between two sequences after one has failed. 
Regarding claim 6, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the controller is configured to determine if the main gas valve is open based at least in part on signals received from a sensor of the gas powered water heater (Furmanek: paragraph 0033: When the water temperature detected by the sensors drops below the a threshold slightly below the temperature setpoint, the controller opens the main valve using the valve pick system).
Regarding claim 7, as applied to claim 6, the combined teachings teach the invention as described above and further teach wherein: the sensor comprises a temperature sensor that detects a temperature of water in the storage tank of the gas powered water heater (Furmanek: paragraph 0017: The control system includes a sensor 102 that provides an output or value that is indicative of a sensed temperature of the water inside of the storage tank 22);
However, the combined teachings are silent on and the controller is configured to determine that the main gas valve is not open when the signals from the sensor indicate that the water in the storage tank has not increased in temperature after the attempt to pick the main gas valve.
the controller may be configured to monitor the temperature of water within the water tank, and if a water draw is detected, such as a decrease in water temperature outside of an expected rate of change, the controller may initiate another ignition sequence) after the attempt to pick the main gas valve (paragraph 0060 and paragraph 0038: the controller may use one or more other devices to determine whether an initiated ignition sequence was successful, such as a flame rectification device, an optical sensor e.g., a visible light sensor, an ultra-violet light sensor, an infra-red light sensor, etc, and/or another thermal sensing device such as a thermistor or a thermocouple) to reduce energy consumption (paragraph 0056).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include and the controller is configured to determine that the main gas valve is not open when the signals from the sensor indicate that the water in the storage tank has not increased in temperature after the attempt to pick the main gas valve in view of the further teachings of Chian to reduce energy consumption.
For clarity, the combined teachings teach the structure as claimed but are silent on the determination if the valve is open after the attempt to pick the main gas valve. Chian further teaches a technique of checking for a successful sequence through the use of temperature sensors in a tank after an attempt of a sequence to reduce energy consumption. Although the mechanisms being controlled are ignitors and not valves, Chian teaches a technique that would yield predictable results when applied to the structure of Furmanek.
Regarding claim 8, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the power system comprises a thermoelectric generator configured for thermal communication with a pilot burner (Furmanek: paragraph 0027).
Regarding claim 9, as applied to claim 8, the combined teachings teach the invention as described above and further teach wherein: the power system further comprises a self-oscillating power converter coupled to receive a first voltage output from the thermoelectric generator and generate a second voltage output greater than the first output voltage (Furmanek: paragraph 0035); the controller is electrically powered by the second voltage output from the self-oscillating power converter (Furmanek: paragraph 0037); and the controller is configured to provide a pick voltage substantially equal to the second voltage output to the valve pick system to charge the capacitor (Furmanek: paragraph 0043).
Regarding claim 10, as applied to claim 1, the combined teachings teach the invention as described above but are silent on wherein the controller is configured to wait a third length of time after attempting to pick the main gas valve using the first pick method before determining if the main gas valve is open.
Chian further teaches the technique of a delay between ignition attempts (paragraph 0051) that may be configured to increase a delay between successive ignition sequences (paragraph 0053) and determining whether a procedure is successful or not (paragraph 0038) to help extend the stored energy in the runtime power source and/or the start-up power sources (paragraph 0054).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings with the known technique of a delay between ignition attempts that may be configured to increase a delay between successive ignition sequences and determining whether a procedure is successful or not in view of the further teachings of Chain to help extend the stored energy in the runtime power source and/or the start-up power sources.
For clarity, the combined teachings teach all of the structure as claimed but is silent on a third length of time after a sequence but before a determination. Chian teaches the technique of a delay that  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furmanek (US Publication No. 20150330665) and Kilger (US Publication No. 20150298625) in view of Chian (US Publication No. 20170115005) as applied to claim 2 and in further view of Arunasalam (US Publication No. 20150352604).
Regarding claim 3, as applied to claim 2, the combined teachings teach the invention as described above and further teach wherein the second pick method comprises: repeatedly closing and opening the switch of the valve pick system (see claim 2) and holding the switch of the valve pick system closed until the energy stored in the capacitor is discharged to the main gas valve (Furmanek: paragraph 0045: Upon waking at t=0 ms, the controller turns on the pick switch. The pick circuit capacitor's voltage will begin decaying and current begins flowing through the main coil of the main valve).
However, the combined teachings are silent on wherein the second pick method comprises: repeatedly closing and opening the switch of the valve pick system for a second length of time shorter than the first length of time; and holding the switch of the valve pick system closed after an end of the second length of time until the energy stored in the capacitor is discharged to the main gas valve.
	Arunasalam teaches a technique of a cleaning cycle used to repeatedly move a valve from one position to another (abstract, Figure 13) where a second length of time is shorter than the first length of time (paragraph 0075: cycle steps per second) while the device is operating (paragraph 0064) in order to prevent clogging (paragraph 0063).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings with the known technique of a cleaning cycle used to repeatedly move a valve from one position to another where a second length 
	For clarity, the combined teachings teach the necessary structure of the claimed invention, repeatedly closing and opening a switch, and two sequences but are silent on the relationship of the lengths of time in the second sequence. Arunasalam teaches a technique of a cleaning cycle sequence that has two different cycle rates that may differ from each other in any manner and that run while the device is operational to prevent clogging. It would be obvious to combine the teaching of Arunasalam because the cleaning cycle prevents clogging which would effect a valve opening. Combining the cleaning cycle to the combined teachings yields the predictable result of unsticking a valve; thereby teaching the invention as claimed. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furmanek (US Publication No. 20150330665) and Kilger (US Publication No. 20150298625).
Regarding claim 11, Furmanek teaches a water heater comprising (abstract): a storage tank for storing water (paragraph 0005); a main burner to burn gas to heat the water in the storage tank (paragraph 0005); a main gas valve coupled to the main burner and having an open position permitting gas flow through the main gas valve and a closed position preventing gas flow through the main gas valve (paragraph 0005); and a control system to control operation of the main burner to provide water in the storage tank substantially at a setpoint temperature (paragraph 0005), the control system comprising: a power system (as interpreted by 112f, paragraph 0027 and 0035) to provide electrical power for the control system (paragraph 0005); a valve pick system coupled to the main gas valve to pick the main gas valve from a closed position to the open position (paragraph 0005), the valve pick system including a capacitor and a switch (422), the capacitor configured to store energy from the power system (abstract, paragraph 0043), and the switch (422) configured to selectively couple the capacitor to the main gas valve (paragraph 0005 and paragraph 0043: The energy stored in the pick circuit capacitor is coupled to the main valve through the pick switch and the main valve opens), a controller electrically powered by the power system and communicatively coupled to the valve pick system (abstract), the controller configured to: in response to a determination by the controller to ignite the main burner (paragraph 0033), attempt to pick the main gas valve from the closed position to the open position using a first pick method by (paragraph 0043: When the pick capacitor is charged to a voltage greater than a picking threshold voltage, the controller may pick open the main valve): closing the switch of the valve pick system to couple the capacitor to the main gas valve for a first length of time to discharge the energy stored in the capacitor to the main gas valve (paragraph 0043), and opening the switch of the valve pick system after the energy stored in the capacitor is discharged to the main gas valve (paragraph 0045); after attempting to pick the main gas valve using the first pick method, 
Although Furmanek further teaches determine if the main gas valve is open (paragraph 0033: When the water temperature detected by the sensors drops below the a threshold slightly below the temperature setpoint, the controller opens the main valve using the valve pick system); and when the controller determines that the main gas valve is not open (paragraph 0033: When the water temperature detected by the sensors drops below the a threshold slightly below the temperature setpoint, the controller opens the main valve using the valve pick system), attempt to pick the main gas valve from the closed position to the open position using a second pick method different than the first pick method (paragraph 0043: Alternatively, the picking threshold voltage may be any voltage greater than the minimum voltage sufficient to open the main valve), Furmanek does not expressly teach and when the controller determines that the main gas valve is not open, attempt to pick the main gas valve from the closed position to the open position using a second pick method different than the first pick method.
For clarity, Furmanek teaches the structure and features of the claimed invention including a first pick method, a second pick method different than the first pick method, and the ability for the 
Kilger teaches determine if the main gas valve is open (paragraph 0022: such as opening or closing a valve); and when the controller determines that the main gas valve is not open (paragraph 0022 and 0024: jamming or malfunction), attempt to pick the main gas valve from the closed position to the open position (paragraph 0022: such as opening or closing a valve) using a second pick method different than the first pick method (paragraph 0026) for remediating a malfunction such as jamming (paragraph 0016).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include determine if the main gas valve is open; and when the controller determines that the main gas valve is not open, attempt to pick the main gas valve from the closed position to the open position using a second pick method different than the first pick method in view of the teachings of Kilger for remediating a malfunction such as jamming.
For clarity, Furmanek teaches all the features of the claimed invention except for the order of operations of the control features specific to the claim. Kilger makes up for the deficiencies by establishing a similar order of operations for an actuator in a vehicle used to control combustion (paragraph 0002) to yield the predictable result of unjamming a valve. 


old rejection below for reference to keep your comments 
Chian teaches the technique of using a controller to perform the order of operations of attempting one sequence, determining if the sequence was successful or unsuccessful, and performing a 
Therefore it would be obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the controller of Furmanek with the order of operations in view of Chian so that the energy required from the power source may be reduced subsequently achieving the claimed limitations:  after attempting to pick the main gas valve using the first pick method, determine if the main gas valve is open; and when the controller determines that the main gas valve is not open, attempt to pick the main gas valve from the closed position to the open position using a second pick method different than the first pick method.
For clarity, Furmanek teaches all the features of the claimed invention except for the order of operations of the control features specific to the claim. Chian makes up for the deficiencies by establishing a similar order of operations in a gas powered water heater appliance that controls for voltage. Although the mechanisms being controlled are ignitors and not valves, Chian teaches that the technique of trying one procedure then trying a second after the first has failed is known in the art.
Claims 12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furmanek (US Publication No. 20150330665) and Kilger (US Publication No. 20150298625) as applied to claim 11 and in further view of Chian (US Publication No. 20170115005).
Regarding claim 12, as applied to claim 11, the combined teachings teach the invention as described above and further teach wherein the second pick method (Furmanek: paragraph 0043: Alternatively, the picking threshold voltage may be any voltage greater than the minimum voltage sufficient to open the main valve ) comprises: closing and opening the switch of the valve pick system to alternately couple and decouple the capacitor to the main gas valve until the energy stored in the capacitor is discharged to the main gas valve (Furmanek: paragraph 0043: The energy stored in the pick circuit capacitor is coupled to the main valve through the pick switch and the main valve opens) and pick circuit capacitor is close to zero… the pick switch is turned off).
However, the combined teachings are silent on wherein the second pick method comprises: repeatedly closing and opening the switch of the valve pick system to alternately couple and decouple the capacitor to the main gas valve until the energy stored in the capacitor is discharged to the main gas valve and opening the switch of the valve pick system after the energy stored in the capacitor is discharged to the main gas valve.
Chian further teaches a technique of incrementally increasing voltage after unsuccessful attempts until a successful operation is performed (paragraph 0058) to determine a minimum energy usage from the power sources (paragraph 0058). 
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include a technique of incrementally increasing voltage after unsuccessful attempts until a successful operation is performed in view of the further teachings of Chian to determine a minimum energy usage from the power sources.
For clarity, the combined teachings teach all of the structure of the claimed invention and that increasing voltage to a valve increases the torque (Kilger: paragraph 0012) but are silent on the second pick method performing the picking repeatedly. Chian further teaches a technique of increasing sparking voltage and/or a spark rate for water heater ignition after unsuccessful attempts. Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to apply the known technique of incrementally increasing voltage after unsuccessful attempts until a successful operation is performed (repeatedly) in view of the further teachings of Chian to determine a minimum energy usage from the power sources which yields the predictable result of applying more torque to a valve. 
Regarding claim 14, as applied to claim 11, the combined teachings teach the invention as described above and further teach wherein the controller is further configured to: determine if the main gas valve is open after attempting to pick the main gas valve using the second pick method (Furmanek: paragraph 0033: When the water temperature detected by the sensors drops below the a threshold slightly below the temperature setpoint, the controller opens the main valve using the valve pick system).
However the combined teachings are silent on and when the controller determines that the main gas valve is not open after attempting to pick the main gas valve using the second pick method, attempting to pick the main burner using the first pick method.
Chian further teaches the technique of two or more sequences (paragraph 0056) and repeating sequences after unsuccessful attempts (paragraph 0060) to reduce energy consumption (paragraph 0056).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include the known technique of two or more sequences and repeating sequences after unsuccessful attempts in view of the further teachings of Chian to reduce energy consumption.
For clarity, Chian makes up for the deficiencies in Furmanek by teaching the technique of sequence repetition after checking for successful attempts which yields the predictable result of looping a control sequence.
Regarding claim 15, as applied to claim 11, the combined teachings teach the invention as described above and further teach wherein: the sensor comprises a temperature sensor that detects a temperature of water in the storage tank of the gas powered water heater (Furmanek: paragraph 0017: The control system includes a sensor 102 that provides an output or value that is indicative of a sensed temperature of the water inside of the storage tank 22);

Chian further teaches and the controller is configured to determine that the main gas valve is not open when the signals from the sensor indicate that the water in the storage tank has not increased in temperature (paragraph 0040, paragraph 0053: the controller may be configured to monitor the temperature of water within the water tank, and if a water draw is detected, such as a decrease in water temperature outside of an expected rate of change, the controller may initiate another ignition sequence) after the attempt to pick the main gas valve (paragraph 0060 and paragraph 0038: the controller may use one or more other devices to determine whether an initiated ignition sequence was successful, such as a flame rectification device, an optical sensor e.g., a visible light sensor, an ultra-violet light sensor, an infra-red light sensor, etc, and/or another thermal sensing device such as a thermistor or a thermocouple) to reduce energy consumption (paragraph 0056).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include and the controller is configured to determine that the main gas valve is not open when the signals from the sensor indicate that the water in the storage tank has not increased in temperature after the attempt to pick the main gas valve in view of the further teachings of Chian to reduce energy consumption.
For clarity, the combined teachings teach the structure as claimed but are silent on the determination if the valve is open after the attempt to pick the main gas valve. Chian further teaches a technique of checking for a successful sequence through the use of temperature sensors in a tank after an attempt of a sequence to reduce energy consumption. Although the mechanisms being controlled are ignitors and not valves, Chian teaches a technique that would yield predictable results when applied to the structure of Furmanek.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furmanek (US Publication No. 20150330665) and Kilger (US Publication No. 20150298625) in further view of Chian (US Publication No. 20170115005) as applied to claim 12 and in further view of Arunasalam (US Publication No. 20150352604).
Regarding claim 13, the combined teachings teach the invention as described above and further teach wherein the second pick method comprises: repeatedly closing and opening the switch of the valve pick system (see claim 12) and holding the switch of the valve pick system closed until the energy stored in the capacitor is discharged to the main gas valve (Furmanek: paragraph 0045: Upon waking at t=0 ms, the controller turns on the pick switch. The pick circuit capacitor's voltage will begin decaying and current begins flowing through the main coil of the main valve).
However, the combined teachings are silent on wherein the second pick method comprises: repeatedly closing and opening the switch of the valve pick system for a second length of time shorter than the first length of time; and holding the switch of the valve pick system closed after an end of the second length of time until the energy stored in the capacitor is discharged to the main gas valve.
	Arunasalam teaches a technique of a cleaning cycle used to repeatedly move a valve from one position to another (abstract, Figure 13) where a second length of time is shorter than the first length of time (paragraph 0075: cycle steps per second) while the device is operating (paragraph 0064) in order to prevent clogging (paragraph 0063).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings with the known technique of a cleaning cycle used to repeatedly move a valve from one position to another where a second length of time is shorter than the first length of time while the device is operating in view of the teachings of Arunasalam in order to prevent clogging, thereby teaching the claimed invention.
. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furmanek (US Publication No. 20150330665) and Kilger (US Publication No. 20150298625).
Regarding claim 16, Furmanek teaches a method of controlling a gas powered water heater (abstract) to produce hot water in a storage tank by burning gas at a main burner (paragraph 0005), the method comprising: attempting, by a controller and in response to a determination by the controller to ignite the main burner (paragraph 0033), to pick a main gas valve of the main burner from a closed position to an open position using a first pick method by (paragraph 0043: When the pick capacitor is charged to a voltage greater than a picking threshold voltage, the controller may pick open the main valve): closing a switch of a valve pick system to couple a capacitor of the valve pick system to the main gas valve for a first length of time to discharge energy stored in the capacitor to the main gas valve to pick the main gas valve (paragraph 0043), and opening the switch of the valve pick system after the energy stored in the capacitor is discharged to the main gas valve (paragraph 0045).
Although Furmanek further teaches determining, by the controller, if the main gas valve is open after attempting to pick the main gas valve using the first pick method (paragraph 0043, paragraph 0033: When the water temperature detected by the sensors drops below the a threshold slightly below the temperature setpoint, the controller opens the main valve using the valve pick system); and when the When the water temperature detected by the sensors drops below the a threshold slightly below the temperature setpoint, the controller opens the main valve using the valve pick system), attempting to pick the main gas valve from the closed position to the open position using a second pick method different than the first pick method  (paragraph 0043: Alternatively, the picking threshold voltage may be any voltage greater than the minimum voltage sufficient to open the main valve), Furmanek does not expressly teach after attempting to pick the main gas valve using the first pick method.
For clarity, Furmanek teaches the structure and features of the claimed invention including a first pick method, a second pick method different than the first pick method, and the ability for the controller to determine whether a main gas valve is open or not but does not expressly teach to use a different pick method after determining the main gas valve is not open.
Kilger teaches determining, by the controller, if the main gas valve is open after attempting to pick the main gas valve using the first pick method (paragraph 0024); and when the controller determines that the main gas valve is not open (paragraph 0022 and 0024: jamming or malfunction), attempting to pick the main gas valve from the closed position to the open position (paragraph 0022: opening or closing a valve) using a second pick method different than the first pick method (paragraph 0026) for remediating a malfunction such as jamming (paragraph 0016).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include determining, by the controller, if the main gas valve is open after attempting to pick the main gas valve using the first pick method; and when the controller determines that the main gas valve is not open, attempting to pick the main gas valve from the closed position to the open position using a second pick method different than the first pick method in view of the teachings of Kilger for remediating a malfunction such as jamming.

old rejection below for reference to keep your comments 
Chian teaches the technique of using a controller to perform the order of operations of attempting one sequence, determining if the sequence was successful or unsuccessful, and performing a second sequence different from the first sequence if the first sequence was unsuccessful (paragraphs 0056 to 0058) so that the energy required from the power source may be reduced (paragraph 0057).
Therefore it would be obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the controller of Furmanek with the order of operations in view of Chian so that the energy required from the power source may be reduced subsequently achieving the claimed limitations:  after attempting to pick the main gas valve using the first pick method, determine if the main gas valve is open; and when the controller determines that the main gas valve is not open, attempt to pick the main gas valve from the closed position to the open position using a second pick method different than the first pick method.
For clarity, Furmanek teaches all the features of the claimed invention except for the order of operations of the control features specific to the claim. Chian makes up for the deficiencies by establishing a similar order of operations in a gas powered water heater appliance that controls for voltage. Although the mechanisms being controlled are ignitors and not valves, Chian teaches that the technique of trying one procedure then trying a second after the first has failed is known in the art.
Claim 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furmanek (US Publication No. 20150330665) and Kilger (US Publication No. 20150298625) as applied to claim 16 in further view of Chian (US Publication No. 20170115005).

Regarding claim 17, as applied to claim 16, the combined teachings teach the invention as described above and further teach wherein the second pick method (Furmanek: paragraph 0043: Alternatively, the picking threshold voltage may be any voltage greater than the minimum voltage sufficient to open the main valve ) comprises: closing and opening the switch of the valve pick system to alternately couple and decouple the capacitor to the main gas valve until the energy stored in the capacitor is discharged to the main gas valve (Furmanek: paragraph 0043: The energy stored in the pick circuit capacitor is coupled to the main valve through the pick switch and the main valve opens) and opening the switch of the valve pick system after the energy stored in the capacitor is discharged to the main gas valve (Furmanek: paragraph 0045: pick circuit capacitor is close to zero… the pick switch is turned off).
However, the combined teachings are silent on wherein the second pick method comprises: repeatedly closing and opening the switch of the valve pick system to alternately couple and decouple the capacitor to the main gas valve until the energy stored in the capacitor is discharged to the main gas valve and opening the switch of the valve pick system after the energy stored in the capacitor is discharged to the main gas valve.
Chian teaches a technique of incrementally increasing voltage after unsuccessful attempts until a successful operation is performed (paragraph 0058) to determine a minimum energy usage from the power sources (paragraph 0058). 
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include a technique of incrementally increasing voltage after unsuccessful attempts until a successful operation is performed in view of the teachings of Chian to determine a minimum energy usage from the power sources.
repeatedly. Chian further teaches a technique of increasing sparking voltage and/or a spark rate for water heater ignition after unsuccessful attempts. Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to apply the known technique of incrementally increasing voltage after unsuccessful attempts until a successful operation is performed (repeatedly) in view of the further teachings of Chian to determine a minimum energy usage from the power sources which yields the predictable result of applying more torque to a valve. 
Regarding claim 19, as applied to claim 16, the combined teachings teach the invention as described above and further teach wherein the controller is further configured to: determine if the main gas valve is open after attempting to pick the main gas valve using the second pick method (Furmanek: paragraph 0033: When the water temperature detected by the sensors drops below the a threshold slightly below the temperature setpoint, the controller opens the main valve using the valve pick system).
However the combined teachings are silent on and when the controller determines that the main gas valve is not open after attempting to pick the main gas valve using the second pick method, attempting to pick the main burner using the first pick method.
Chian further teaches the technique of two or more sequences (paragraph 0056) and repeating sequences after unsuccessful attempts (paragraph 0060) to reduce energy consumption (paragraph 0056).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include the known technique of two or more sequences and repeating sequences after unsuccessful attempts in view of the further teachings of Chian to reduce energy consumption.

Regarding claim 20, as applied to claim 16, the combined teachings teach the invention as described above but fail are silent on wherein the controller is configured to: determine if the main gas valve is open after each attempt to pick the main gas valve; and when the controller determines that the main gas valve is not open after a previous attempt to pick the main gas valve, attempt to pick the main gas valve using whichever of the first pick method and the second pick method was not used in the previous attempt to pick the main gas valve.
Chian teaches the technique of using a controller for determining if a sequence was successful or unsuccessful, and performing a different sequence if the initial sequence was unsuccessful (paragraphs 0056 to 0058, paragraph 0060: the ignition sequence may be repeated) so that the energy required from the power source may be reduced (paragraph 0057).
Therefore it would be obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the controller of Furmanek with the order of operations in view of Chian so that the energy required from the power source may be reduced subsequently achieving the claimed limitations:  after attempting to pick the main gas valve using the first pick method, determine if the main gas valve is open; and when the controller determines that the main gas valve is not open, attempt to pick the main gas valve from the closed position to the open position using a second pick method different than the first pick method.
For clarity, the combined teachings teach all the features of the claimed invention except for the order of operations of the control features specific to the claim. Chian makes up for the deficiencies by teaching a technique for a control for determining if a sequence was successful or not and repeating a sequence accordingly. Although the mechanisms being controlled are ignitors and not valves, Chian . 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furmanek (US Publication No. 20150330665) and Kilger (US Publication No. 20150298625) in further view of Chian (US Publication No. 20170115005) as applied to claim 17 and in further view of Arunasalam (US Publication No. 20150352604).
Regarding claim 18, the combined teachings teach the invention as described above and further teach wherein the second pick method comprises: repeatedly closing and opening the switch of the valve pick system (see claim 17) and holding the switch of the valve pick system closed until the energy stored in the capacitor is discharged to the main gas valve (Furmanek: paragraph 0045: Upon waking at t=0 ms, the controller turns on the pick switch. The pick circuit capacitor's voltage will begin decaying and current begins flowing through the main coil of the main valve).
However, the combined teachings are silent on wherein the second pick method comprises: repeatedly closing and opening the switch of the valve pick system for a second length of time shorter than the first length of time; and holding the switch of the valve pick system closed after an end of the second length of time until the energy stored in the capacitor is discharged to the main gas valve.
	Arunasalam teaches a technique of a cleaning cycle used to repeatedly move a valve from one position to another (abstract, Figure 13) where a second length of time is shorter than the first length of time (paragraph 0075: cycle steps per second) while the device is operating (paragraph 0064) in order to prevent clogging (paragraph 0063).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings with the known technique of a cleaning cycle used to repeatedly move a valve from one position to another where a second length 
	For clarity, the combined teachings teach the necessary structure of the claimed invention, repeatedly closing and opening a switch, and two sequences but are silent on the relationship of the lengths of time in the second sequence. Arunasalam teaches a technique of a cleaning cycle sequence that has two different cycle rates that may differ from each other in any manner and that run while the device is operational to prevent clogging. It would be obvious to combine the teaching of Arunasalam because the cleaning cycle prevents clogging which would effect a valve opening, much like Applicant’s. Combining the cleaning cycle to the combined teachings yields the predictable result of unsticking a valve and thereby teaching the invention as claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Furmanek (US Patent No. 9599369) teaches systems and methods for controlling gas powered appliances.
Andersen (US Publication No. 20100276004) teaches a method for operating a valve.
Denyer (US Patent No. 7192005) teaches a control method and controller for a solenoid-operated electrohydraulic control valve.
Long (US Publication No. 20060131528) teaches a self-cleaning valve assembly.
Burkhart (US Patent No. 6777653) teaches an igniter controller.
Butwin (US Patent No. 6170506) teaches method and circuit for actively cleaning electrohydraulic valves in a hydraulic control valve circuit.
Smith (US Publication No. 20180100672) teaches a water heater status monitoring system.

Zarate (US Patent No. 4694890) teaches analog computer variable duty modulator.
	Deng (US Publication No. 20150338091) teaches a heating assembly.
	Renshaw (US Patent No. 4168719) teaches a gas control unit for a burner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441.  The examiner can normally be reached on M-R 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762